[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-12451           DECEMBER 9, 2011
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                           D.C. Docket No. 4:09-cr-00034-RLV-WEJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                                 versus

DWIGHT HERSCHEL GREEN,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (December 9, 2011)

Before WILSON, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:
      Dwight Herschel Green appeals his convictions for interstate travel and

attempted possession of a destructive device in furtherance of a crime of violence,

in violation of 18 U.S.C. § 924(g) (Count One), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (Count Two).

He also appeals his 108-month sentence on the grounds that the district court

erroneously applied a four-level sentencing enhancement pursuant to U.S.S.G.

§ 2K2.1(b)(6) for possession of a firearm in connection with another felony

offense. After thorough review of the briefs and record, we affirm.

                                         I.

      On February 22, 2011, the government filed a third superseding indictment

charging Green with Count One and Count Two. Green pled not guilty to both

counts and was tried by a jury. At trial, the government presented evidence

consisting of the testimony of numerous law enforcement agents; the testimony of

a cooperating witness, Brian Moses; and video and audio tapes of meetings that

Moses had with Green. At the conclusion of the government’s case, Green moved

for judgment of acquittal on Count One, arguing that he had not attempted to

purchase grenades with the intent to commit a crime of violence. The district

court denied this motion.

      The defense then presented its case. After offering the testimony of three

                                         2
witnesses, Green took the stand. At the close of all the evidence, Green did not

move for judgment of acquittal. After hearing closing arguments, the jury found

Green guilty on both counts.

      At sentencing, Green received a four-level enhancement for possessing a

firearm in connection with another felony offense pursuant to U.S.S.G.

§ 2K2.1(b)(6). The felony offense alleged was possession of methamphetamine,

which officers testified they had found during a search of his home. This

enhancement resulted in a total offense level of 26, and Green’s guideline range

was calculated to be 63 to 78 months. The district court sentenced Green to 72

months of imprisonment for each of Count One and Count Two, with 36 of the

months of the Count Two sentence to run concurrently with Count One and the

remaining 36 months running consecutive to Count One. The result was a 108-

month total sentence. Green now appeals his convictions and the four-level

enhancement under § 2K2.1(b)(6).

                                         II.

      We typically review de novo whether sufficient evidence supported the

jury’s guilty verdict. See United States v. Klopf, 423 F.3d 1228, 1236 (11th Cir.

2005). However, if a defendant fails to renew a motion for judgment of acquittal

at the close of all the evidence, then we will reverse a conviction only to prevent a

                                          3
“manifest miscarriage of justice.” United States v. Edwards, 526 F.3d 747,

755–56 (11th Cir. 2008). This standard is met when “the evidence on a key

element of the offense is so tenuous that a conviction would be shocking.” United

States v. Bichsel, 156 F.3d 1148, 1150 (11th Cir. 1998) (per curiam) (quotation

omitted).

                                                 A.

      To establish a violation of 18 U.S.C. § 924(g), the government must prove

that the defendant, with intent to engage in conduct that constitutes a crime of

violence, traveled from one state into another and acquired, transferred, or

attempted to acquire or transfer a firearm1 in furtherance of the crime of violence.

18 U.S.C. § 924(g).

      Green contends that the evidence does not establish that he intended to

engage in a crime of violence. At trial, the government offered the testimony of

Brian Moses, who met with Green on multiple occasions to discuss a murder-for-

hire scheme. Two of these meetings were recorded, and the government played

the audio for the jury during Moses’s testimony. Moses explained that in April

2009, he and Green discussed the scheme and identified seven potential victims.

Moses further testified that he and Green had discussed obtaining grenades for


      1
          The definition of firearm includes a grenade. 18 U.S.C. § 821(a)(3)(D), (a)(4)(A)(ii).

                                                  4
Green to throw through the window of a home in order to kill five people. Moses

also testified that Green exchanged $200 for the grenades, and the government

produced pictures from an ATM camera to corroborate the withdrawal of this

money. Moses and Green arranged for delivery of the grenades at a location in

Alabama, and Green left his home and drove toward the arranged meeting spot

upon receiving a call from Moses on April 16, 2009.

      Green testified in his own defense at trial and admitted that his voice was on

the recordings. He testified that he was intoxicated during the conversations and

never intended to obtain the grenades in order to kill the alleged targets of the

scheme. Green could not, however, identify any point in the recorded

conversation between himself and Moses where he said he did not want the

grenades.

      The jury was entitled to credit Moses’s testimony and base its verdict on his

recollections. See Craig v. Singletary, 127 F.3d 1030, 1044–45 (11th Cir. 1997)

(en banc) (“[U]ncorroborated testimony of a co-conspirator or accomplice is

sufficient to prove guilt beyond a reasonable doubt.”). We find no “manifest

miscarriage of justice” is present here because the record evidence plainly

supports the jury’s verdict on Count One. Edwards, 526 F.3d at 755–56.

                                          B.

                                          5
      Green next argues that he was not in possession of any firearms and

therefore could not have been found guilty on Count Two. “To establish a

violation of 18 U.S.C. § 922(g)(1), the government must prove three elements: (1)

that the defendant was a convicted felon, (2) that the defendant was in knowing

possession of a firearm, and (3) that the firearm was in or affecting interstate

commerce.” United States v. Beckles, 565 F.3d 832, 841 (11th Cir. 2009)

(quotation omitted). The element of knowing possession can be established if the

government shows constructive possession through either direct or circumstantial

evidence. Id. “Constructive possession exists when the defendant exercises

ownership, dominion, or control over the item or has the power and intent to

exercise dominion or control.” Id. (quotation omitted).

      Count Two was based on the three firearms that police found in Green’s

home after he was arrested. At trial, Moses testified that he saw firearms in

Green’s house during one of their April, 2009 visits. He provided law

enforcement with a sketch of the home and indicated the location of the weapons,

and at trial Agent Meadows, who participated in the search of Green’s house,

testified that the weapons were found almost exactly where Moses had indicated.

Agent Meadows further explained that his search of the house indicated that Green

was the only person living there at the time.

                                          6
      Green contends that the element of knowing possession is not satisfied. He

testified at trial that the weapons did not belong to him. He argues on appeal that

his brothers-in-law had ample time to plant the weapons in his home prior to its

being searched by police. Furthermore, he points out that he did not possess any

weapons on his person at the time of his arrest.

      The jury was entitled to disbelieve Green’s explanations at trial that the

weapons did not belong to him. See United States v. Thompson, 473 F.3d 1137,

1143 (11th Cir. 2006). The record contains sufficient evidence of Green’s

knowing possession of a firearm, and upholding the jury verdict on this count does

not result in a “manifest miscarriage of justice.” Edwards, 526 F.3d at 755–56.

                                        III.

      Next, Green challenges the calculation of his total offense level of 26 at

sentencing. When calculating the guideline range for a firearm possession offense

under 18 U.S.C. § 922(g), a four-level enhancement to the base offense level is

required “[i]f the defendant used or possessed any firearm or ammunition in

connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6). We give the

phrase “in connection with” its ordinary meaning and interpret it expansively. See

United States v. Rhind, 289 F.3d 690, 695 (11th Cir. 2002).

      We have held that “in certain circumstances, mere possession of a firearm

                                         7
can be enough to apply a sentencing enhancement.” United States v. Jackson, 276

F.3d 1231, 1234 (11th Cir. 2001). This enhancement can be appropriate even

where there is no proof that the firearm actually facilitated the felony offense. See

Rhind, 289 F.3d at 695–96 (holding that the firearms were connected with

defendants’ counterfeiting offenses where it was reasonable to conclude that the

presence of a firearm protected the counterfeit money); U.S.S.G. § 2K2.1 cmt.

14(A); see also United States v. Wooten, 253 F. App’x 854, 858 (11th Cir. 2007)

(per curiam).

      We review a district court’s application and interpretation of the guidelines

de novo and its factual findings for clear error. Rhind, 289 F.3d at 693. The

district court’s determination that the defendant used a firearm in connection with

another felony offense is a factual finding that we review for clear error. See

United States v. Whitfield, 50 F.3d 947, 949 (11th Cir. 1995) (per curiam).

      Green avers that no evidence established that the firearms found in his home

were connected to another felony. He explains that he was not charged in federal

court with possession of methamphetamine—the underlying felony for the

sentencing enhancement—and that there is no evidence that he distributed any

controlled substance. He further argues that the purported methamphetamine

found in his home was never tested in a laboratory and therefore its possession

                                          8
cannot serve as the underlying felony.

      We conclude that the district court did not clearly err in determining that

Green possessed a firearm in connection with his possession of methamphetamine.

Contrary to Green’s argument, this four-level enhancement may be appropriate

even if the defendant is not charged with or convicted of the underlying felony

offense. See U.S.S.G. § 2K2.1 cmt. 14(C). Numerous witnesses testified at trial to

seeing methamphetamine in Green’s house. Moses testified that he saw the

substance during a meeting with Green at Green’s home. At trial, two agents

testified to finding methamphetamine during the search of Green’s home, and

Agent Meadows specifically elaborated that he found methamphetamine in a

sandwich bag at the bottom of a glass. This testimony is sufficient to establish by

a preponderance of the evidence that Green in fact possessed methamphetamine.

See United States v. Smith, 480 F.3d 1277, 1280–81 (11th Cir. 2007) (upholding

the district court’s sentencing enhancement where allegations that the defendant

possessed cocaine were based on an officer’s testimony that he saw the defendant

hide a bag containing a white powdery substance in his sock, even though cocaine

was never recovered).

      Moreover, it was reasonable for the district court to conclude that the

firearms found in Green’s home had the potential to facilitate the felony offense of

                                         9
possession of methamphetamine. A reasonable factfinder could infer that the

firearms were intended to protect Green while he possessed methamphetamine and

to prevent the methamphetamine from being stolen. See Rhind, 289 F.3d at

695–96. As a result, the district court did not err in applying the four-level

enhancement for possessing a firearm in connection with a felony offense.

      AFFIRMED.




                                          10